                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   PACIFIC BAY MASONRY, INC.,
                                  11                  Plaintiff,                           No. C 20-07376 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   NAVIGATORS SPECIALTY                                ORDER RE MOTION FOR PARTIAL
                                       INSURANCE COMPANY,                                  SUMMARY JUDGMENT
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17                                         INTRODUCTION

                                  18        In this insurance-coverage dispute, plaintiff subcontractor asserts that defendant insurer

                                  19   violated its duty to defend in an underlying construction defect action. Because this order finds

                                  20   that information known to the insurer at the tender of defense could not foreclose that another

                                  21   subcontractor was responsible for the relevant damage, there was a possibility of coverage and

                                  22   the insurer had a duty to defend.

                                  23                                           STATEMENT

                                  24        Plaintiff Pacific Bay Masonry, Inc. (PBM) is a construction company that performs

                                  25   masonry work in the Bay Area. In September 2014, PBM entered into a standard form

                                  26   subcontract agreement with general contractor Deacon Corp. to perform masonry work for a

                                  27   new retail shopping facility at 3001 Broadway in Oakland, California. Deacon subcontracted

                                  28   with PBM to install all concrete masonry unit walls for the building, parking structure, and
                                           Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 2 of 12




                                   1       planters for the facility. Concrete masonry units (CMUs) are colloquially referred to as cinder

                                   2       blocks. PBM performed all CMU work on the facility between March 7, 2015, and January

                                   3       18, 2016. The subcontract included an express indemnity provision and, at all times during the

                                   4       applicable period, PBM held a commercial general liability insurance policy through defendant

                                   5       Navigators Specialty Insurance Company (Wetmore Decl. ¶¶ 2, 4–8; Exhs. 2, 3).

                                   6            In August 2017, the successor to the owner of the shopping facility at 3001 Broadway,

                                   7       Niki Properties, LLC, filed suit against Deacon and others in state court, Niki Properties, LLC

                                   8       v. SD Deacon Corp. of California, No. RG17871279 (Cal. Super. Ct. filed Aug. 11, 2017). In

                                   9       its complaint, Niki alleged a variety of construction defects:

                                  10                    The products and work were to have been selected, designed,
                                                        manufactured, installed and performed free from defects, and fit
                                  11                    for the purpose of ordinary commercial use, but were not; instead
                                                        they are defective, have resulted in consequential damage to other
                                  12                    building components and have caused specific property damage to
Northern District of California
 United States District Court




                                                        personal property and other property. The defects include, but are
                                  13                    not limited to, inadequate waterproofing and premature
                                                        deterioration of the roof deck coating and roof structure; lack of or
                                  14                    reverse slope of the roof; damage to roof from improper and illegal
                                                        saw cut; lack of gaps or ventilation at wood panels; lack of
                                  15                    drainage at wall bases; efflorescence on roof deck at CMU wall;
                                                        metal door frames causing rust on urethane coating at parking
                                  16                    deck; improper waterproofing and flashing of the CMU block wall;
                                                        improper assembly and waterproofing of the planter boxes on the
                                  17                    roof; improper and inadequate waterproofing of the stairwells; lack
                                                        of flexible connection at gas line; deteriorated sealant at windows;
                                  18                    open joints in precast concrete; pipe penetrations at rooftop due to
                                                        poorly fabricated covers; fading or missing parking striping; and
                                  19                    failed sealing of ADA mats
                                  20       (Niki Compl. ¶ 20, Dkt. No. 30-15). In November 2017, Deacon filed a cross-complaint

                                  21       against the developer of the property (30th and Broadway, LLC) and others, naming many Roe

                                  22       defendants for other parties involved in the project (Deacon Cross Compl., Dkt. No. 30-16).

                                  23       The parties here agree that on June 28, 2018, Deacon named PBM as a cross-defendant

                                  24       subcontractor by Roe amendment.*

                                  25

                                  26
                                  27   *
                                        Per Navigators’ request, this order takes judicial notice of the three iterations of the underlying
                                  28   action, which does not include the second amended cross-complaint, apparently filed on June 28,
                                       2018. See FRE 201(b)(2).
                                                                                         2
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 3 of 12




                                   1         At this point, Deacon contacted Navigators regarding the Niki action and PBM’s

                                   2   coverage. PBM also communicated with Navigators, requesting defense and indemnity.

                                   3   Navigators began an investigation into the dispute and requested and received Niki’s initial

                                   4   interrogatory responses, a presentation of defects and damages prepared by Niki’s expert, and

                                   5   an informal preliminary defect list as well as a preliminary description of the defects (Wetmore

                                   6   Decl. ¶ 18, Exh. 4; Davis Decl. ¶¶ 2–3, Exh. A). In correspondence dated August 15, 2018,

                                   7   Navigators denied PBM coverage under the policy:

                                   8                 Navigators finds no duty to either defend or indemnify [PBM]
                                                     under the policies listed above based on the fact the allegation of
                                   9                 “property damage” is to “your work” and “your product”. As
                                                     addressed in this correspondence, the repair, replacement of [sic]
                                  10                 removal of “your work” and “your product” is not covered under
                                                     the policy
                                  11

                                  12   (Wetmore Decl. Exh. 3 at 1). That same day, Navigators denied Deacon’s tender of defense
Northern District of California
 United States District Court




                                  13   and demand for indemnification (id. at Exh. 5).

                                  14         One month later, in correspondence dated September 10, 2018, PBM’s counsel requested

                                  15   that Navigators reconsider its denial of coverage, presciently asserting that “[a]s the matter

                                  16   proceeds, fees and costs will only continue to accrue and PBM will have no choice but to seek

                                  17   damages against Navigators for its continued breach of its duty to defend” (Davis Decl. Exh. E

                                  18   at 3). A week later, Navigators responded and held to its position, after which our parties went

                                  19   radio silent (id. at ¶ 11, Exh. F). Navigators would not hear from PBM again on the matter

                                  20   until the filing of this action two years later.

                                  21         While this action kicked into gear, counsel for PBM reached out to Navigators in March

                                  22   2021 once again about the coverage denial, this time armed with a new theory. PBM cited

                                  23   November 2020 correspondence from Deacon’s counsel that the CMU walls PBM had built

                                  24   had damaged the three coats of silicone sealer another subcontractor had applied to the walls,

                                  25   and argued that this satisfied the parameters Navigators had placed on coverage. PBM

                                  26   corroborated these statements with photos its expert had taken from a cite inspection of the

                                  27   walls (Tolson Decl. Exh. AA). Navigators agreed. It arranged to defend PBM in the Niki

                                  28
                                                                                          3
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 4 of 12




                                   1   litigation under a reservation of rights, and reimbursed PBM for 100% of the fees and costs

                                   2   that PBM had incurred since the date of tender, August 15, 2018 (Davis Decl. ¶ 13, Exh. G).

                                   3          In this action, PBM moves for partial summary judgment regarding Navigators’ duty to

                                   4   defend.

                                   5                                              ANALYSIS

                                   6          Summary judgment is appropriate if there is no genuine dispute of material fact, those

                                   7   facts that may affect the outcome of the suit. “[T]he substantive law’s identification of which

                                   8   facts are critical and which facts are irrelevant . . . governs.” A genuine dispute contains

                                   9   sufficient evidence such that a reasonable jury could return a verdict for the nonmoving party.

                                  10   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–49 (1986). “In judging evidence at the

                                  11   summary judgment stage, the court does not make credibility determinations or weigh

                                  12   conflicting evidence. Rather, it draws all inferences in the light most favorable to the
Northern District of California
 United States District Court




                                  13   nonmoving party.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). But

                                  14   “mere allegation and speculation do not create a factual dispute for purposes of summary

                                  15   judgment.” Nelson v. Pima Community College, 83 F.3d 1075, 1081–82 (9th Cir. 1996). If a

                                  16   proper jury question remains, summary judgment is inappropriate. See Anderson, 477 U.S. at

                                  17   249.

                                  18          1.     INSURANCE POLICY INTERPRETATION AND THE DUTY TO
                                                     DEFEND.
                                  19

                                  20          Starting with first principles, an insurance policy is a contract between an insurer and an

                                  21   insured, with the insurer making promises and the insured paying premiums, one in

                                  22   consideration of the other, against the risk of loss. Thus, while insurance contracts may have

                                  23   special features, the basic rules of contract interpretation still apply. Contract interpretation is

                                  24   a question of law. Under California law, considering the insurance contract as a whole, an

                                  25   interpretation must give effect to the mutual intention of the parties at the time of formation. If

                                  26   the language is clear and explicit, it governs. But when it is ambiguous, it must be read in

                                  27   conformity with what the insurer believed the insured understood at formation, and, if still

                                  28   problematic, in a sense that satisfies the insured’s objectively reasonable expectations. At that
                                                                                        4
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 5 of 12




                                   1   point, if ambiguities remain, insurance contracts are construed against the insurer. Buss v.

                                   2   Super. Ct., 939 P.2d 766, 772 (Cal. 1997); Bank of the W. v. Super. Ct., 833 P.2d 545, 551–52

                                   3   (Cal. 1992); see also AIU Ins. Co. v. Super. Ct., 799 P.2d 1253 (Cal. 1990).

                                   4        A commercial general liability policy (“CGL” policy, formerly, a comprehensive general

                                   5   liability policy) provides liability insurance for businesses and, like here, typically have

                                   6   standardized provisions. CGL policies reflect the theory that insurance “typically is designed

                                   7   to protect against contingent or unknown risks of harm . . . not to protect against harm that is

                                   8   certain or expected.” A CGL policy “is written in two essential parts: the insuring agreement,

                                   9   which states the risk or risks covered by the policy, and the exclusion clauses, which remove

                                  10   coverage for risks that would otherwise fall within the insuring clause.” A court will normally

                                  11   first examine the coverage provisions to determine whether a claim falls within the policy.

                                  12   After this review, the burden of proof is on the insurer to demonstrate that an exclusion applies
Northern District of California
 United States District Court




                                  13   to the asserted claim. Waller v. Truck Ins. Exchange, Inc., 900 P.2d 619, 625–26 (Cal. 1995).

                                  14        “A liability insurer owes a broad duty to defend its insured against claims that create a

                                  15   potential for indemnity.” The duty to defend is more expansive than the duty to indemnify, an

                                  16   insurer must defend a suit even when the evidence merely suggests, without conclusively

                                  17   establishing, that the policy does not cover the loss. Indeed, the Supreme Court of California

                                  18   has emphasized that the “bare potential or possibility of coverage” triggers the duty to defend.

                                  19   Montrose Chem. Corp. v. Super. Ct., 6 Cal. 4th 287, 295, 299–300 (1993) (quotation omitted).

                                  20   In other words, “a duty to defend does not exist only when the underlying complaint can by no

                                  21   conceivable theory raise a single issue which could bring it within the policy coverage.”

                                  22   Pardee Const. Co. v. Ins. Co. of the W., 77 Cal. App. 4th 1340, 1351 (Cal. Ct. App. 2000)

                                  23   (cleaned up, emphasis in original).

                                  24        Determination of the duty to defend is made in the first instance by comparing allegations

                                  25   in the complaint against the insured with the terms of the policy. Facts reasonably inferable

                                  26   from the complaint that suggest a claim is covered also trigger the duty to defend. And,

                                  27   extrinsic facts (from any source) known by the insurer, either at the inception of the third-party

                                  28   lawsuit or at the time of the insured’s tender of defense, are also properly considered when
                                                                                        5
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 6 of 12




                                   1   determining wither a duty to defend has arisen. In a “mixed action,” where some claims are

                                   2   potentially covered while others are not, the insurer still has a duty to defend as to the claims

                                   3   that are at least potentially covered. Hartford Casualty Ins. Co. v. Swift Distrib., Inc., 326 P.3d

                                   4   253, 258–59 (Cal. 2014); Travelers Prop. Casualty Co. of Am. v. Actavis, Inc., 16 Cal. App.

                                   5   5th 1026, 1036–37 (Cal. Ct. App. 2017).

                                   6        2.      WHETHER ANY COVERAGE POLICY EXCLUSIONS APPLY.
                                   7         This order first addresses the primary issue of whether any policy exclusions apply to

                                   8   PBM’s claim. Afterwards, this order will briefly discuss the similar, antecedent question of

                                   9   whether PBM’s claim falls within the policy.

                                  10         Here is the relevant provision from Section 1 of the policy, describing coverage for

                                  11   bodily injury and property damage liability:

                                  12                        1. Insuring Agreement
Northern District of California
 United States District Court




                                  13                        a. We will pay those sums that the insured becomes legally
                                                    obligated to pay as damages because of “bodily injury” or
                                  14                “property damage” to which this insurance applies. We will have
                                                    the right and duty to defend the insured against any “suit” seeking
                                  15                those damages. However, we will have no duty to defend the
                                                    insured against any “suit” seeking damages for “bodily injury” or
                                  16                “property damage” to which this insurance does not apply. We
                                                    may, at our discretion, investigate any “occurrence” and settle any
                                  17                claim or “suit” that may result. But:
                                  18                       (1) The amount we will pay for damages is limited as
                                                    described in Section III - Limits Of Insurance; and
                                  19
                                                            (2) Our right and duty to defend ends when we have used
                                  20                up the applicable limit of insurance in the payment of judgments or
                                                    settlements under Coverages A or B or medical expenses under
                                  21                Coverage C
                                  22   (Policy § 1, Coverage A, ¶ 1.a, Davis Decl. Exhs. B, C). Standard CGL policies contain

                                  23   several separate exceptions to coverage collectively referred to as work-product exclusions —

                                  24   here, exclusions k and l are at issue:

                                  25                k. Damage To Your Product
                                  26                “Property damage” to “your product” arising out of it or
                                                    any part of it.
                                  27
                                                     l. Damage To Your Work
                                  28
                                                                                        6
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 7 of 12



                                                    “Property damage” to “your work” arising out of it or any
                                   1                part of it and included in the “products-completed
                                                    operations hazard”.
                                   2
                                                    This exclusion does not apply if the damaged work or the
                                   3                work out of which the damage arises was performed on
                                                    your behalf by a subcontractor
                                   4

                                   5   (Policy § I, Coverage A, ¶ 2.k, l). The two applicable policies here — SF08CGL012127-06,

                                   6   effective 7/11/14–6/15/15, and SF15CGL012127-IC, effective 6/15/15–6/15/16 — both

                                   7   contain the same standard form contractual language (Davis Decl. ¶ 7).

                                   8        These exclusions reflect the basic principle in insurance law that the risk of replacing and

                                   9   repairing defective material or poor workmanship has generally been considered a commercial

                                  10   risk not passed on to the insurer. In other words, these work-product exclusions “appl[y] to the

                                  11   insured’s defective work as well as to the insured’s satisfactory work that is damaged by the

                                  12   insured’s defective work.” Diamond Heights Homeowners Ass’n v. Nat’l Am. Ins. Co., 227
Northern District of California
 United States District Court




                                  13   Cal. App. 3d 563, 571 (Cal. Ct. App. 1991) (citing W. Emp’rs Ins. Co. v. Arciero & Sons, Inc.,

                                  14   145 Cal. App. 3d 1027, 1029 (Cal. Ct. App. 1983)); F&H Const. v. ITT Hartford Ins. Co., 118

                                  15   Cal. App. 4th 364, 371–73 (Cal. Ct. App. 2004); see also Croskey et al., Cal. Prac. Guide:

                                  16   Insurance Litigation § 7:1443 et seq. (The Rutter Group 2021).

                                  17        Navigators argues it had no duty to defend because, “‘property damage’ . . . does not

                                  18   include repair or replacement of the insured’s own work, or of the products the insured has

                                  19   supplied” (Opp. 15). Relying on Arcerio and the broad interpretation of “arising out of” under

                                  20   California law, Navigators further explains that “all that is required [for the work-product

                                  21   exclusions to apply] is that the CMU wall defects and damages are minimally causally linked

                                  22   to PBM’s work” (id. at 18–19). Not so.

                                  23        Here’s the point that Navigators ignores. The work-product exclusions under California

                                  24   law presuppose that the insured’s own work was in some way defective, reflecting the policy of

                                  25   placing the risk of shoddy workmanship on the insured. The natural corollary, then, is when

                                  26   damage does not arise from the insured’s own shoddy work but from another source (such as a

                                  27   third-party subcontractor), coverage would not be barred by the exclusions. Navigators’

                                  28   assertion, then, that property damage “does not include repair or replacement of the insured’s
                                                                                       7
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 8 of 12




                                   1   work” omits what California law makes clear — it is the insured’s defective work or product

                                   2   that is not covered. This order finds that if the bare possibility existed that an extrinsic source,

                                   3   not PBM, was responsible for the CMU walls being damaged, then Navigators would not be

                                   4   able to rely on the work-product exclusions to deny coverage.

                                   5         This interpretation of the work-product exclusions heeds Pulte Home Corp. v. Am. Safety

                                   6   Indemnity Co., 14 Cal. App. 5th 1086 (Cal. Ct. App. 2017), where the court considered and

                                   7   rejected similar arguments to those Navigators proffers here. In Pulte Home, the insurer

                                   8   similarly argued “there could be no coverage ‘for injuries arising out of the work itself, e.g.,

                                   9   construction defects.’” Id. at 1117–18. Pulte Home considered similar work-product

                                  10   exclusions as here, and the court reasoned:

                                  11                The problem with these exclusionary arguments is that the record
                                                    does not contain a showing by the insurer that all of the damage . .
                                  12                . claim[ed] was limited to the particular location where one or
Northern District of California
 United States District Court




                                                    another of the subcontractors was performing their work, such that
                                  13                these policy exclusions would clearly apply. As far as the
                                                    construction defect complaints disclose, there were potentially
                                  14                overlapping forms of damage . . . , all of which had permitted some
                                                    kind of moisture damage to occur over time. . . . [T]here was no
                                  15                reliable way shown for determining, at the outset of the
                                                    construction defect matters, which subcontractor’s work had been
                                  16                substandard or whether it had damaged its own or another's
                                                    adjacent work. As of the time of tender, those claims could have
                                  17                involved damage from one or more types of work done at the
                                                    projects. The faulty workmanship exclusions did not clearly apply
                                  18                to preclude a duty to defend.
                                  19   Id. at 1118–19; see also Roger H. Proulx & Co. v. Crest-Liners, Inc., 98 Cal. App. 4th 182,

                                  20   202–03 (Cal. Ct. App. 2002).

                                  21         In other words, Pulte Home held the work-product exclusions do not apply, and a duty to

                                  22   defend arises, when multiple subcontractors work on connected or related tasks such that it is

                                  23   unclear which subcontractor’s work was substandard and ultimately damaged the system. This

                                  24   order finds the reasoning in Pulte Home germane and applies to exclusions k and l here.

                                  25         In its denial letter, Navigators described exactly that sort of overlapping damage issue

                                  26   contemplated by Pulte Home (emphasis added):

                                  27                A review of the information provided shows plaintiff believes the
                                                    top of the parapet walls on the parking structure are unsealed and
                                  28                should have had a waterproof membrane or sheet metal cap
                                                                                        8
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 9 of 12



                                                      installed. A review of the scope of work shows this was not within
                                   1                  the scope of work for [PBM]. The plaintiff has a concern the rebar
                                                      within the walls may be deteriorating due to the lack of
                                   2                  waterproofing and efflorescence is developing on the walls. It has
                                                      been confirmed that [PBM] installed the rebar. There is water
                                   3                  infiltration and staining of the CMU block wall in the Sprouts
                                                      loading area.
                                   4
                                                      Plaintiff is alleging the CMU planter boxes in front of the project
                                   5                  are experiencing efflorescence due to improper waterproofing.
                                                      The waterproofing of the planter boxes is not within the scope of
                                   6                  work of [PBM]
                                   7   (Denial Letter 2). According to Navigators’ own analysis, the installation of a waterproof

                                   8   membrane and/or sheet metal cap on top of the CMU parapet walls fell explicitly outside

                                   9   PBM’s scope of work. Thus, this order finds a possibility that damage to the CMU walls

                                  10   (PBM’s work and product) could have arisen due to the actions or omissions of another

                                  11   subcontractor. The same is true of the CMU planter boxes. Because waterproofing the planter

                                  12   boxes was outside the scope of PBM’s work, it is conceivable that the efflorescence at issue in
Northern District of California
 United States District Court




                                  13   the Niki complaint was not due to PBM’s defective work or product but the failings of a third

                                  14   party.

                                  15            Evidence Navigators relied upon in its denial letter bears out its analysis. Navigators

                                  16   received an informal preliminary defects list from Niki’s counsel in the underlying action

                                  17   (Davis. Decl. Exh. A at 1). In that list of deficiencies, item six concerns the “bare tops” of the

                                  18   CMU walls, and described how the “[t]op of [CMU] wall is exposed to moisture intrusion and

                                  19   water is entering through the [CMU] wall and depositing onto [CMU] walls. Top of [CMU]

                                  20   wall needs to be protected” (id. at 49). On the next page of the deficiencies list, item seven is

                                  21   planter waterproofing, and the description explained how the “[u]pper course of [CMU] is

                                  22   lacking waterproofing.” To repeat, Navigators explicitly recognized that neither the

                                  23   waterproofing of the top of the CMU walls (by either sheet metal cap or waterproof

                                  24   membrane), nor the waterproofing of the CMU planter boxes fell within PBM’s scope of work

                                  25   (Denial Letter 2). This evidence indicates that another subcontractor’s substandard work may,

                                  26   indeed appears likely to, have caused the property damage to PBM’s CMU walls. Because at

                                  27   the time of tender, the claims against PBM could have involved defective work from other,

                                  28   third-party subcontractors, the work-product exclusions did not apply.
                                                                                        9
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 10 of 12




                                   1        In its briefing and during oral argument, Navigators focused on apparent misstatements

                                   2   by PBM’s counsel regarding PBM’s scope of work in a September 2018 letter requesting

                                   3   Navigators reconsider its denial (Opp. 9). But Navigators’ August 2018 denial of coverage

                                   4   preceded PBM’s letter, and California law mandates that an analysis of the duty to defend

                                   5   considers the facts the insurer knows or becomes aware of, if not from the inception of the

                                   6   third-party lawsuit, then at the time of tender. See Hartford, 326 P.3d at 287–88. Even if

                                   7   counsel’s misstatements fostered a dispute over the relevant facts, it would still not extinguish

                                   8   the possibility of coverage (and thus the duty to defend) because Navigators had access to

                                   9   primary documents setting out PBM’s actual scope of work. Disputed facts must still be

                                  10   considered in the duty to defend analysis. See Hartford, 326 P.3d at 258–59.

                                  11        Even if this order accepts as true Navigators’ argument that its policy only provided

                                  12   coverage for liability arising out of damage to the property of others, a duty to defend still
Northern District of California
 United States District Court




                                  13   arose. In its complaint, Niki pleaded:

                                  14                The products and work . . . are defective, have resulted in
                                                    consequential damage to other building components and have
                                  15                caused specific property damage to personal property and other
                                                    property. The defects include . . . efflorescence on roof deck at
                                  16                CMU wall; . . . improper waterproofing and flashing of the CMU
                                                    block wall; improper assembly and waterproofing of the planter
                                  17                boxes on the roof
                                  18   (Niki Compl. ¶ 20). The Niki complaint thus alleged that PBM’s work resulted in damage to

                                  19   property other than its own. Navigators argues that Niki’s counsel confirmed in a call with

                                  20   counsel for Navigators that no third-party property damage had arisen from PBM’s work. The

                                  21   conflicting statements in the Niki complaint and the call with Niki’s counsel may demonstrate a

                                  22   dispute existed on whether third-party property damage arose from PBM’s work. This does

                                  23   not extinguish the duty to defend as disputed facts are considered in a duty to defend analysis.

                                  24        3.      WHETHER PBM’S CLAIM FALLS WITHIN THE COVERAGE
                                                    POLICY WITH NAVIGATORS.
                                  25

                                  26        This order briefly addresses the antecedent question of whether the Niki litigation

                                  27   triggered coverage in the first place. Navigators argues there “were no allegations of covered

                                  28   property damage” and that “the ‘property damage’ required to trigger coverage under a general
                                                                                       10
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 11 of 12




                                   1   liability policy does not include repair or replacement of the insures own work, or of the

                                   2   products insured has supplied” (Opp. 14).

                                   3         Per the policy, as relevant here, property damage means:

                                   4                        a. Physical injury to tangible property, including all
                                                    resulting loss of use of that property. All such loss of use shall be
                                   5                deemed to occur at the time of the physical injury that caused it; or
                                   6                        b. Loss of use of tangible property that is not physically
                                                    injured. All such loss of use shall be deemed to occur at the time of
                                   7                the “occurrence” that caused it
                                   8   (Policy at § 5(17)). Applying the definition “physical damage to tangible property”:

                                   9                [T]he prevailing view is that the incorporation of a defective
                                                    component or product into a larger structure does not constitute
                                  10                property damage unless and until the defective component causes
                                                    physical injury to tangible property in at least some other part of
                                  11                the system.
                                  12   F&H, 118 Cal. App. 4th at 371–73. As F&H explained, “property damage is not established
Northern District of California
 United States District Court




                                  13   by the mere failure of a defective product to perform as intended.” Ibid.; see also Regional

                                  14   Steel Corp. v. Liberty Surplus Ins. Corp., 226 Cal. App. 4th 1377, 1392–93 (Cal. Ct. App.

                                  15   2014) (same).

                                  16         Navigators’ arguments pursuant to F&H fail for the same reasons as those it proffered for

                                  17   the work-product exclusions. F&H says that property damage excludes incorporation of a

                                  18   defective component unless and until the defective component causes physical injury to some

                                  19   other part of the whole. Here, Navigators cannot definitively show PBM’s work was defective

                                  20   and so reject its duty to defend.

                                  21         In sum, this order finds that Navigators had a duty to defend PBM in the underlying

                                  22   action. In light of this holding, this order does not reach PBM’s second basis for summary

                                  23   judgment on the grounds that Navigators had duties to defend and indemnify PBM under the

                                  24   insured contract provision of the policy.

                                  25        4.      NAVIGATORS’ OBJECTIONS TO EVIDENCE.
                                  26         Navigators objected to many passages in the declaration offered by PBM’s CEO Ray

                                  27   Wetmore (Dkt. No. 30-12). First, Navigators’ objections contravene Civil Local Rule 7-3(a),

                                  28   which require any procedural and evidentiary objections to the motion be contained within the
                                                                                      11
                                       Case 3:20-cv-07376-WHA Document 34 Filed 09/16/21 Page 12 of 12




                                   1   brief or memorandum, which may not exceed twenty-five pages of text. Second, this order did

                                   2   not rely on any material objected to by Navigators, so the objections are DENIED as moot.

                                   3                                         CONCLUSION

                                   4        To the extent stated, PBM’s motion for partial summary judgment is GRANTED.

                                   5

                                   6

                                   7        IT IS SO ORDERED.

                                   8

                                   9   Dated: September 16, 2021

                                  10

                                  11
                                                                                            WILLIAM ALSUP
                                  12                                                        UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    12
